*344In this action by plaintiff, a New York corporation, against defendant, the owner of a commercial condominium unit, No. 1SW, located at 161 Madison Avenue, New York, for specific performance of a contract of sale between the parties for the commercial condominium unit, the IAS court properly determined that summary judgment was precluded by conflicting affidavits of the parties raising triable issues of fact as to, inter alia, whether the plaintiff was, in fact, ready, willing and able to perform after having obtained a $350,000 loan commitment rather than the $460,000 commitment stated in the contract of sale, and as to the significance of defendant’s alleged failure to provide a certificate of occupancy. Concur—Kupferman, J. P., Milonas, Asch, Wallach and Rubin, JJ.